           IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

SILAS KENDRICKS,

               Plaintiff,

v.                                           Case No. 4:18cv19-MW/CAS

T. BOWDEN,

            Defendant.
_________________________/

               ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 15, and has also reviewed de novo Plaintiff’s objections to the report

and recommendation, ECF No. 16. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Plaintiff’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “Plaintiff’s second amended

complaint, ECF No. 11, is DISMISSED for failure to state a claim upon which relief may be

granted pursuant to 28 U.S.C. § 1915(e)(2). The pending motion, ECF No. 14, is DENIED. The

Clerk shall note on the docket this cause was dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).”

The Clerk shall close the file.

       SO ORDERED on December 10, 2018.

                                             s/Mark E. Walker             ____
                                             Chief United States District Judge
